     CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Deqa M. Y.,                                        File No. 20-cv-1091 (ECT/DTS)

              Petitioner,

v.                                                    OPINION AND ORDER

William Barr, U.S. Attorney General; Chad
Wolf, Acting Secretary, Department of
Homeland Security; Matthew Albence,
Acting Director, Immigration and Customs
Enforcement; Peter Berg, Director, St. Paul
Field Office, Immigration and Customs
Enforcement; and Eric Holien, Sheriff,
Kandiyohi County;

              Respondents.


Benjamin Casper Sanchez, Kathleen A. Moccio, and Nadia Anguiano-Wehde, James H.
Binger Center for New Americans, University of Minnesota Law School, Minneapolis, MN;
John R. Bruning, The Advocates for Human Rights, Minneapolis, MN; Mary Georgevich,
Immigrant Law Center of Minnesota, Saint Paul, MN; Michael D. Reif and Rajin Olson,
Robins Kaplan LLP, Minneapolis, MN; for Petitioner.

Ana H. Voss and Ann M. Bildtsen, United States Attorney’s Office, Minneapolis, MN, for
Respondents.
________________________________________________________________________

      Petitioner Deqa M. Y. brought a habeas action under 28 U.S.C. § 2241 challenging

her continued post-removal-order detention by the Government. ECF No. 1. Deqa also

filed an emergency motion for immediate release while her Petition is pending based on the

ongoing COVID-19 pandemic and health conditions she believes put her at greater risk of

suffering severe complications if she were to contract the virus while in the Government’s

custody. ECF No. 5. Deqa has been detained since July 10, 2019—over one year at this
     CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 2 of 8




point. Pet. ¶ 1. She is being held pursuant to 8 U.S.C. § 1231(a)(6), the statute that

authorizes the detention of certain “criminal aliens” beyond an initial 90-day removal period

after an order of removal becomes administratively final. Deqa contends that her ongoing

confinement violates § 1231(a)(6) and the Due Process Clause of the Fifth Amendment. Id.

¶ 2. Magistrate Judge David Schultz issued a Report and Recommendation (“R&R”)

recommending that Deqa’s petition be denied because “Deqa’s removal is significantly

likely to occur in the reasonably foreseeable future.” ECF No. 30 at 13, 16. Magistrate

Judge Schultz also recommends denying Deqa’s emergency motion for immediate release

as moot. Id. at 16. Deqa objected to the R&R, arguing that the Government failed to rebut

her evidence that her removal is not likely to occur in the reasonably foreseeable future.

ECF No. 32. Because Deqa has objected, the R&R must be reviewed de novo pursuant to

28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3). The Court has undertaken that de novo

review and concludes that Magistrate Judge Schultz’s analysis and conclusions are correct.

       Under § 1231(a)(6), certain aliens subject to administratively final orders of removal

“may be detained beyond the [90-day] removal period and, if released, shall be subject to

the terms of supervision in paragraph (3).” 8 U.S.C. § 1231(a)(6). In Zadvydas v. Davis,

the Supreme Court held that § 1231(a)(6) includes “an implicit limitation” to avoid

conflicting with the Fifth Amendment’s Due Process Clause: “In our view, the statute, read

in light of the Constitution’s demands, limits an alien’s post-removal-period detention to a

period reasonably necessary to bring about that alien’s removal from the United States. It

does not permit indefinite detention.” 533 U.S. 678, 689–90 (2001). “Whether a set of

particular circumstances amounts to detention within, or beyond, a period reasonably

                                             2
     CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 3 of 8




necessary to secure removal is determinative of whether the detention is, or is not, pursuant

to statutory authority.” Id. at 699. “In answering that basic question, the habeas court must

ask whether the detention in question exceeds a period reasonably necessary to secure

removal.” Id. “[I]f removal is not reasonably foreseeable, the court should hold continued

detention unreasonable and no longer authorized by statute.” Id. at 699–700. If continued

detention is unreasonable, “the alien’s release may and should be conditioned on any of the

various forms of supervised released that are appropriate in the circumstances.” Id. at 700.

       To aid lower federal courts in determining what constitutes “a period reasonably

necessary” to effect an alien’s removal, the Supreme Court recognized a “presumptively

reasonable period of detention” of six months. Id. at 701; see also Bah v. Cangemi, 489 F.

Supp. 2d 905, 916 (D. Minn. 2007) (“[T]he six-month period of presumptively reasonable

detention established in Zadvydas consists of the 90-day removal period . . . plus an

additional 90 days.”). In cases such as this one, when a removable alien has been detained

for longer than the presumptively reasonable period of six months, “once the alien provides

good reason to believe that there is no significant likelihood of removal in the reasonably

foreseeable future, the Government must respond with evidence sufficient to rebut that

showing.” Zadvydas, 533 U.S. at 701. Further, “for detention to remain reasonable, as the

period of prior postremoval confinement grows, what counts as the ‘reasonably foreseeable

future’ conversely would have to shrink.” Id.

       At issue here is the likelihood of Deqa’s removal to Somalia in the reasonably

foreseeable future. In general:



                                             3
      CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 4 of 8




       Courts have found no significant likelihood of removal in five types of cases:
       (1) where the detainee is stateless and no country will accept [her]; (2) where
       the detainee’s country of origin refuses to issue a travel document; (3) where
       there is no repatriation agreement between the detainee’s native country and
       the United States; (4) where political conditions in the country of origin render
       removal virtually impossible; and (5) where a foreign country’s delay in
       issuing travel documents is so extraordinarily long that the delay itself
       warrants an inference that the documents will likely never issue.

Ahmed v. Brott, No. 14-cv-5000 (DSD/BRT), 2015 WL 1542131, at *4 (D. Minn. Mar. 17,

2015) (collecting cases), report and recommendation adopted, 2015 WL 1542155 (D. Minn.

Apr. 7, 2015). “In other words, for there to be no significant likelihood of removal in the

foreseeable future, there must be some indication that the government is either unwilling or,

due to seemingly insurmountable barriers, incapable executing an alien’s removal.” Id.

       The R&R finds that “Deqa has met her initial burden of providing good reason to

believe there is no significant likelihood of her removal in the reasonably foreseeable

future,” because she provided evidence that “political conditions in [Somalia] render

removal virtually impossible.” R&R at 9 (citing Ahmed, 2015 WL 1542131, at *4).

Specifically, the R&R notes that international flights to Somalia were suspended in response

to the COVID-19 pandemic with no concrete indication of when the suspension was or will

be lifted. Id. at 5, 10. And, “[a]s recently as May 28 . . . the United States Embassy in

Somalia warned that a decision to pass on a charter flight for U.S. citizens leaving

Mogadishu that day ‘[was], for all intents and purposes, a decision to shelter in place for the

duration of the COVID-19 pandemic.’” Id. at 10. Evidence of these restrictions on travel

to and from Somalia was enough for Deqa to meet her burden of showing that her removal

to Somalia was not significantly likely to occur in the reasonably foreseeable future. Id.


                                              4
         CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 5 of 8




         Nonetheless, the R&R concludes that the Government successfully rebutted Deqa’s

evidence to show that her removal is likely in the reasonably foreseeable future. Id. at 11.

In a June 9, 2020 supplemental declaration, Immigration and Customs Enforcement (“ICE”)

Deportation Officer William Robinson stated that Deqa’s “travel document is currently

being renewed,” and “the Embassy of Somalia has started issuing travel documents again,

additional travel document requests are being submitted, and a chartered removal is in the

planning process for September 2020.”          Robinson Suppl. Decl. ¶¶ 5–6 [ECF No.

27]. Additionally, Officer Robinson declared that: “Attempts to remove [Deqa] via

commercial means will be conducted first. If commercial means are not successful, she will

be placed on the charter flight that is being scheduled.” Id. ¶ 7. Based on Officer

Robinson’s supplemental declaration, the R&R found that “the Court can reasonably expect

ICE to remove Deqa no later than the end of September,” and that this was enough to show

that her removal was significantly likely to occur in the reasonably foreseeable future. R&R

at 13.

         Deqa objects to that conclusion, arguing that the Government “failed to present any

evidence that the flight ban will not prevent [Deqa]’s removal.” Obj. at 6. While the

Government did not submit evidence at that time showing that Somalia’s international travel

ban had been lifted, the Court agrees that “it is sufficient that Somalia appears willing to

continue working with the United States to repatriate Somalian nationals despite any

generally applicable suspension of air travel.” R&R at 13. Accordingly, the Government

has shown that it is neither unwilling nor incapable of removing Deqa to Somalia. See

Ahmed, 2015 WL 1542131, at *4.

                                              5
      CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 6 of 8




       “To ensure that Deqa’s removal is significantly likely to occur no later than

September 2020,” Magistrate Judge Schultz required the Government “to provide an update

on Deqa’s removal and the planned September charter flight.” R&R at 15. The Government

provided that update in a second supplemental declaration of Officer Robinson submitted

on August 3, 2020, which further supports finding that Deqa’s removal is significantly likely

to occur no later than September. Second Robinson Suppl. Decl. [ECF No. 34]. In that

update, Officer Robinson declared that: “On June 22, 2020, the Embassy of Somalia in

Washington, D.C. issued a renewed travel document for [Deqa]. This travel document

expires on December 23, 2020.” Id. ¶ 4. Officer Robinson also declared that “Somalia does

not have a ban on international travel for returning citizens.” Id. ¶ 5. Additionally, Kenya—

“the point from which ICE conducts departures to Somalia”—“lifted international travel

restrictions on August 1, 2020.” Id. ¶ 6. Perhaps most importantly, Officer Robinson stated:

“[Deqa] is manifested on a chartered flight that is scheduled in mid-September. There are

currently no travel restrictions on the scheduled charter flight. Efforts to remove [Deqa] via

commercial flights before the scheduled charter will be made as well, if possible, through

Kenya.” Id. ¶ 7. This is sufficient to show that the Government is making progress toward

Deqa’s removal to Somalia and that her removal is significantly likely to occur in the

reasonably foreseeable future. Compare Ahmed, 2015 WL 1542131, at *4 (“Where, as here,

ICE has made diligent and reasonable efforts to obtain travel documents, the alien’s native

country ordinarily accepts repatriation, and that country is acting on an application for travel

documents, most courts conclude that there is a significant likelihood of removal in the

foreseeable future.” (internal quotation marks omitted)), and Jaiteh v. Gonzales, No. 07-cv-

                                               6
      CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 7 of 8




1727, 2008 WL 2097592, at *2–3 (D. Minn. Apr. 28, 2008) (“If travel documents are

pending before a foreign government, and a consular official suggests that the documents

are forthcoming, this Court cannot find no significant likelihood of removal.”), with Bah v.

Cangemi, 489 F. Supp. 2d 905, 923 (D. Minn. 2007) (granting habeas petition where

government’s only evidence of likelihood of removal “consist[ed] almost entirely of

generalities and hypothetical statements,” and the “only factual assertion related specifically

to [Petitioner]’s case is a double negative: Liberia has not told ICE that it would not issue a

travel document”).

       Because the Government has provided sufficient information to rebut Deqa’s

showing and, as a result, the Court cannot conclude that there is no significant likelihood of

her removal in the reasonably foreseeable future, Deqa is not entitled to immediate release

from detention under Zadvydas. But, because circumstances may change, and “what counts

as the ‘reasonably foreseeable future’” must shrink “as the period of prior postremoval

confinement grows,” Zadvydas, 533 U.S. at 701, Deqa’s Petition will be denied without

prejudice. Should the Government stall or otherwise fail in its effort to remove her, Deqa

may renew her Zadvydas claim by filing a new habeas petition.

                                          ORDER

       Therefore, based on all of the files, records, and proceedings in the above-captioned

matter, IT IS HEREBY ORDERED THAT:

       1.     The Petitioner’s Objections to the Report and Recommendation [ECF No. 32]

are OVERRULED;

       2.     The Report and Recommendation [ECF No. 30] is ACCEPTED;

                                              7
     CASE 0:20-cv-01091-ECT-DTS Document 35 Filed 08/21/20 Page 8 of 8




      3.    The Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241

[ECF No. 1] is DISMISSED WITHOUT PREJUDICE; and

      4.     The Petitioner’s Emergency Motion for Immediate Release [ECF No. 5] is

DENIED as moot.

               LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 21, 2020                s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court




                                         8
